Case 8:20-cv-00348-JLS-ADS Document 35 Filed 12/29/20 Page 1 of 2 Page ID #:324



  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
                                                                 JS-6
 13
 14
                           UNITED STATES DISTRICT COURT
 15
                        CENTRAL DISTRICT OF CALIFORNIA
 16
                                  SOUTHERN DIVISION
 17
 18    LIEM NGUYEN, an individual; Case No.: 8:20-cv-00348 JLS (ADS)
       CASSANDRA          ELLIOTT,  an
 19    individual; BRYAN NGUYEN, an
       individual; and WILSON NAVARRO, ORDER GRANTING STIPULATION
 20    an individual,                  FOR DISMISSAL WITH PREJUDICE
 21                                    OF ACTION
             Plaintiffs,
 22                                    Courtroom: 10A
                    vs.
 23
       CITY OF BUENA PARK, a California
 24    municipal corporation; ADRIA M.
       JIMINEZ, City Clerk, an individual, in
 25    her official capacity; and DOES 1
       through 10, inclusive
 26
 27          Defendants.
 28
Case 8:20-cv-00348-JLS-ADS Document 35 Filed 12/29/20 Page 2 of 2 Page ID #:325




   1        Having considered the Parties’ Stipulation For Dismissal With Prejudice of
   2 Entire Action (Doc. 34), the Court hereby GRANTS the parties’ Stipulation and
   3 dismisses this action with prejudice. All parties shall bear their own attorneys’ fees
   4 and costs.
   5
       IT IS SO ORDERED.
   6
   7
   8
       Date: December 29, 2020
   9
  10
                                          HON. JOSEPHINE L. STATON
  11                                      UNITED STATES DISTRICT COURT
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                1
